The judgment of affirmance was entered by the Court of Appeals in the present proceeding prior to our decision inState, ex rel. Cox, v. Hooper, County Aud., ante, 222,28 N.E.2d 598.
The facts in the case at bar bring it within the principle announced in the case cited.
The judgment of the Court of Appeals will be reversed and final judgment entered for the appellant.
Judgment reversed and final judgment for appellant.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MATTHIAS, HART and TURNER, JJ., concur.